Citation Nr: 0206047	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  00-16 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether an overpayment of $2,094.00 due to changes in 
dependent status was properly created.  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In connection with his appeal the 
veteran testified before a Hearing Officer at the RO in 
October 1999.  He additionally testified before the 
undersigned in a hearing at the RO in February 2002.  
Transcripts of both hearings are associated with the claims 
file.  

The Board notes that the issue of waiver of the debt, while 
inferred in a number of the veteran's statements submitted to 
the RO, has not been explicitly raised.  In particular, 
during his October 1999 hearing, the veteran testified that 
he had not sought waiver of the debt.  Therefore, that issue 
is not currently in appellate status.  See Hamilton v. Brown, 
4 Vet. App. 528, 544 (1993) (en banc) ("where. . . the 
claimant expressly indicates an intent that adjudication of 
certain specific claims not proceed at a certain point in 
time, neither the RO nor BVA has authority to adjudicate 
those specific claims, absent a subsequent request or 
authorization from the claimant or his or her 
representative").  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's claim have been obtained by the 
RO.  

2.  In February 1990, the veteran was awarded disability 
compensation at the combined rate of 30 percent.  

3.  An award letter issued to the veteran in March 1990 noted 
that, veterans having a 30 percent or more service-connected 
condition could be entitled to additional compensation for a 
spouse and/or dependents.  

4.  The veteran's award was adjusted in August 1991 to 
include additional compensation for his spouse and 
dependents.  

5.  The veteran and his spouse were divorced in June 1993; 
they subsequently remarried in March 1994.  

6.  In December 1998, the veteran's disability compensation 
benefits were reduced effective from August 1, 1991, as a 
result of his reported failure to respond to letters from the 
RO requesting verification of his dependents.  This action 
created a reported overpayment of $2,744.00.  

7.  In April 1999, the RO received from the veteran documents 
reflecting the veteran's divorce in June 1993 and subsequent 
remarriage in March 1994.  

8.  In August 1999, the veteran was notified that the 
reduction action with respect to his disability compensation 
benefits was being amended, and as such, his benefits were 
being reduced effective from July 1, 1993, the month 
following his divorce.  This action reduced the veteran's 
overpayment from $2,744.00 to $2,094.00.  


CONCLUSION OF LAW

The overpayment of disability compensation benefits in the 
calculated amount of $2,094.00 was properly created, and the 
overpayment is a valid indebtedness.  38 U.S.C.A. § 5112(a), 
(b)(2) (West 1991); 38 C.F.R. §§ 3.401(b), 3.500(b)(1), 
3.501(d)(2) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing.  Under Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the liberalizing provisions 
of the VCAA and the implementing regulations are applicable 
to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has informed the veteran of 
the evidence it has considered in deciding his claim.  In 
sum, the facts pertinent to this claim have been properly 
developed and there is no further action that could be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); Wensch 
v. Principi, 15 Vet App 362 (2001) (When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, VCAA does not apply); 


I.  Factual Background

A review of the record reflects that in February 1990, the 
veteran was service connected for a number of disorders, and 
awarded disability compensation at the combined rate of 30 
percent.  An award letter subsequently issued to the veteran 
in March 1990, noted that veterans having a 30 percent or 
more service-connected condition could be entitled to 
additional compensation for a spouse and/or dependents.  In 
July 1991, the RO received from the veteran a VA Form 21-
0595d (Social Security Number Solicitation), in which the 
veteran identified his dependents, a wife and two children, 
and provided their social security numbers.  

In a letter dated September 29, 1998, the veteran was 
notified by the RO that it had recently sent him a letter 
requesting information about his dependents.  The RO 
indicated that no reply had been received from the veteran, 
and as such his benefits were to be retroactively reduced 
from August 1991.  The RO invited the veteran to submit 
evidence showing why his benefits should not be reduced.  The 
RO noted that there was no indication that the veteran's 
spouse was still a dependent.  The veteran was given until 
December 1, 1998, to reply.  

A letter from the RO to the veteran, dated December 8, 1998, 
reflects the RO's report that the veteran had not replied to 
any of the RO's previous letters regarding the issue of 
dependent status.  Furthermore, that there was evidence that 
his marital/dependent status had changed.  As such, the 
veteran's benefits would be retroactively reduced reflecting 
removal of the veteran's wife from his award.  The reduction 
would be effective from August 1, 1991, to December 1, 1998.  

In January 1999, the RO received a letter from the veteran.  
The letter notes the veteran's report that he had responded 
to each and every request sent by the RO to verify his 
dependent status.  The veteran also referred to a monetary 
figure of $2,744.00, which reportedly was the amount of his 
overpayment, as noted in a December 19, 1998 letter, he had 
reportedly received.  He challenged the validity of this 
figure, noting that it did not agree with the records of the 
Defense Finance and Accounting Service, the agency that 
issued his military retirement pay.  

In April 1999, the veteran submitted to the RO his divorce 
and marriage decrees, as well as a declaration of his 
dependents, and a timeline pertaining to events regarding his 
dependents.  He reported that following a review of his 
claims file, he found many documents missing that he had 
submitted in the past several years.  The veteran noted that 
he did at one time have copies of the documents, but he was 
since unable to locate them.  Furthermore, the veteran 
reported that he had mailed a Declaration of Status of 
Dependents form to the RO in October 1998, in response to the 
RO's request for information.  However, the form was not in 
his file.  

In May 1999, the RO informed the veteran by letter that, in 
particular, based on the information submitted, the veteran's 
spouse would be added to his award effective December 1, 
1998.  In addition, the veteran's children would not be added 
to his award after their 18th birthdays.  Furthermore, the RO 
advised the veteran that since there was an overpayment, the 
veteran should address a letter to the RO requesting a waiver 
of the overpayment.  

In June 1999, the veteran submitted a letter to the RO, again 
challenging the validity of the debt/overpayment he 
reportedly owed, and that the figure did not agree with the 
records of the Defense Finance and Accounting Service in 
Cleveland, Ohio.  Furthermore, the veteran noted that he had 
answered all correspondence in a timely manner and submitted 
all paperwork required to keep his file up to date.  He 
indicated that because of the RO's failure in this matter, he 
had suffered undue financial hardship.  

In a supplemental statement of the case, dated in August 
1999, the RO notified the veteran that it was restoring 
additional benefits for the veteran's spouse, effective from 
August 1, 1991.  The benefit award was then to be removed 
effective July 1, 1993, based on the veteran's divorce from 
his spouse.  It was also noted that the evidence received 
from the veteran on April 30, 1999, pertaining to the 
remarriage of he and his ex-spouse, could only establish the 
remarriage effective May 1, 1999.  As such, effective July 1, 
1993, to May 1, 1999, the veteran had been overpaid.  

In August 1999, the RO received an accounting of the 
veteran's retirement pay from the Defense Finance and 
Accounting Service.  The accounting listed the veteran's 
gross retirement pay, the time period for which it was 
received, and the amount by which it was reduced to 
compensate for the veteran's VA benefits.  In particular, the 
VA benefit amounts were itemized as follows:  7/1/91 to 
11/30/91 - $294.00; 12/1/91 to 2/28/92 - $290.00; 3/1/92 to 
3/31/92 - $303.00; 4/1/92 to 8/31/92 - $290.00; 9/1/92 to 
11/30/92 - $270.00; 12/1/92 to 11/30/93 - $277.00;  12/1/93 
to 11/30/94 - $284.00; 12/1/94 to 11/30/95 - $292.00;  
12/1/95 to 11/30/96 - $298.00; 12/1/96 to 11/30/97 - $307.00; 
12/1/97 to 11/30/98 - $313.00; 12/1/98 to 4/30/99 - $282.00; 
and 5/1/99 to current - $316.00.  

In October 1999, the veteran testified before a Hearing 
Officer at the RO.  He reiterated past contentions that he 
had timely notified the RO of his divorce from his wife in 
1993, and had responded to the RO's request for dependent 
information in 1998.  The veteran stated that the evidence of 
the particular correspondence was not in his claims file, and 
he no longer had copies of what he had submitted.  The 
veteran also stated that he had never received any response 
from VA following his submissions, so he assumed nothing was 
wrong.  Additionally, the veteran testified that he had asked 
that the RO explain how it had come up with the overpayment 
sum of $2,744.00, but that nobody could give him that 
information.  Furthermore, the veteran indicated that he had 
not asked for a waiver of overpayment because he believed VA 
could take care of the problem.  

In a letter to the RO from the veteran, dated in January 
2000, the veteran notes that it appeared to him that there 
were indications of misfiled or lost documents pertaining to 
his case.  Furthermore, the veteran indicated that he had 
replied in October 1998 to the September 1998 letter from the 
RO, having mailed a return letter from Georgia.  The veteran 
reported that the RO had no record of receipt of the letter.  

That same month, January 2000, the RO notified the veteran by 
letter that his disability award had been amended.  This 
amendment was to include benefits for his wife and child.  In 
particular, an itemization is as follows:
8/1/91  -  $279.00;  12/1/91  -  $290.00;  3/1/92  -  
$304.00;  4/1/92  -  $290.00; 8/14/92  -  $270.00; 12/1/92  -  
$277.00; 7/1/93 -  $247.00; 12/1/93  -  $253.00;  12/1/94  -  
$260.00; 12/1/95  -  $266.00; 12/1/96  -  $274.00;  12/1/97  
-  $279.00; 12/1/98  -  $282.00; 5/1/99  -  $316.00; and 
12/1/99  -  $323.00.  

In September 2000, the Defense Finance and Accounting Service 
notified the RO that it had adjusted the veteran's retirement 
pay in accordance with his amended VA disability award.  

In April 2001, the RO sent the veteran an audit of his VA 
compensation benefits beginning from 1989.  In particular, an 
itemization is as follows:
10/1/89 to 11/30/89 - $0.00; 12/1/89 to 2/28/90 - $0.00; 
3/1/90 to 7/1/91 - $280.00; 7/2/91 to 7/30/91 - $266.00; 
8/1/91 to 11/30/91 - $279.00; 12/1/91 to 3/1/92 - $290.00; 
3/1/92 to 3/30/92 - $304.00; 4/1/92 to 8/13/92 - $290.00; 
8/14/92 to 11/30/92 - $270.00; 12/1/92 to 6/30/93 - $277.00; 
7/1/93 to 11/30/93 - $247.00; 12/1/93 to 11/30/94 - $253.00; 
12/1/94 to 11/30/95 - $260.00; 12/1/95 to 11/30/96 - $266.00; 
12/1/96 to 11/30/97 - $274.00; 12/1/97 to 11/30/98 - $279.00; 
12/1/98 to 4/30/99 - $282.00; 5/1/99 to 11/30/99 - $316.00; 
12/1/99 to 11/30/00 - $323.00; and 12/1/00 to 3/30/01 - 
$334.00.  

In February 2002, the veteran testified before the 
undersigned at the Los Angeles RO.  During his hearing, he 
reiterated previously made contentions regarding his timely 
filing of documents pertaining to the status of his 
dependents, and the fact that these documents were missing 
from his file.  

In addition to his testimony, the veteran submitted a letter 
from the Defense Finance and Accounting Service, dated in 
September 2001.  In the letter, the veteran was informed that 
there had been an adjustment to his VA compensation award 
from the period of July 1, 1993, through May 1, 1999.  As 
such he would be receiving additional military retirement pay 
of $1,562.00, to offset his reduction in VA benefits.  


II.  Analysis

The veteran has challenged the validity of the indebtedness 
of $2,094.00.  A debt may be disputed on the basis that the 
debtor does not believe he owes the debt because it was 
charged against him improperly, or because he feels the 
amount is incorrect.  Both bases for challenge to the 
validity of the indebtedness will be addressed herein.

A. Amount of the debt

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135 (West 1991 & Supp. 2001).  The 
veteran was, at all times relevant to this issue, rated a 
combined 30 percent disabled for his service-connected 
disabilities.  At all relevant times for this case, the rates 
of compensation changed, effective December 1st of each year.  
See M21-1, Part I, Appendix B, Disability Compensation Rate 
Charts, changes 15, 18, 20, 22, 25, and 29.  In addition, 
during the period in question, the veteran received 
additional compensation for his spouse (from July 1, 1993, to 
December 1, 1998).  

An accounting of the calculation of the debt is not of 
record.  Neither is the December 19, 1998, RO letter referred 
to by the veteran in which it was reportedly noted that his 
overpayment was $2,744.00.  This was for the period of August 
1, 1991, to December 1, 1998.  As noted above, the 
overpayment period has been amended.  The new period is from 
July 1, 1993, to December 1, 1998.  In reviewing the 
disability compensation basic rate schedules, the veteran's 
monthly awards (7/1/93 to 12/1/98), to include his spouse, 
were as follows:

7/1/93 to 11/30/93 at $277.00	277 x 05 months = $1,385.00
12/1/93 to 11/30/94 at $284.00	284 x 12 months = $3,408.00
12/1/94 to 11/30/95 at $292.00	292 x 12 months = $3,504.00
12/1/95 to 11/30/96 at $298.00	298 x 12 months = $3,576.00
12/1/96 to 11/30/97 at $307.00	307 x 12 months = $3,684.00
12/1/97 to 11/30/98 at $313.00	313 x 12 months = $3,756.00 
______
Total     $19,313.00

The veteran's monthly awards, not including his spouse, as 
amended by the RO, were as follows:

7/1/93 to 11/30/93 at $247.00	247 x 05 months = $1,235.00
12/1/93 to 11/30/94 at $253.00	253 x 12 months = $3,036.00
12/1/94 to 11/30/95 at $260.00	260 x 12 months = $3,120.00
12/1/95 to 11/30/96 at $266.00	266 x 12 months = $3,192.00
12/1/96 to 11/30/97 at $274.00	274 x 12 months = $3,288.00 
12/1/97 to 11/30/98 at $279.00	279 x 12 months = 
$3,348.00_______
								Total     $17,219.00

Thus, based on the record before the Board, the evidence 
reflects that the veteran was paid a total of $19,313.00, 
which includes benefits for his spouse.  The RO's amended 
award, which does not include benefits for the veteran's 
spouse, reflects a total of $17,219.00.  The difference 
between the amount the veteran received and the amount he 
should have received is $2,094.00 ($19,313 minus $17,219).  

The veteran has challenged the amount of the debt.  He has 
reported that the overpayment amount computed and reported by 
the RO does not match the monetary figures associated with 
the veteran's retirement pay from the Defense Finance and 
Accounting Service (DFAS).  

As noted above, the RO informed DFAS of the changes regarding 
the computation of the veteran's awarded disability benefits.  
A letter from DFAS to the veteran in September 2001, 
reflected a crediting of military retirement pay due to a 
reduction in the veteran's awarded disability benefits.  As 
such, the Board does not find any error in the veteran's 
computed debt of $2,094.00 for the period July 1, 1993, to 
December 1, 1998.   


B. Validity of the debt

In this case, the veteran contends that he timely notified 
the RO in 1993 of his divorce from his spouse, and had 
responded to the RO's request for dependent information in 
September 1998.  The veteran also contends that the relevant 
documents he did submit to the RO were misfiled or lost, and 
as such, he should not be penalized for the RO's 
administrative error.  

Under 38 U.S.C.A. § 5112(b)(2), the effective date of 
reduction or discontinuance of compensation by reason of 
divorce of a dependent of a payee shall be the last day of 
the month in which such divorce occurs.  See also 38 C.F.R. § 
3.501(d)(2).  

The effective date of discontinuance of an award based on an 
act of commission or omission by a payee or with the payee's 
knowledge, will be effective date of award or day preceding 
act, whichever is later, but not prior to the date 
entitlement ceased.  38 C.F.R. § 3.500(b)(1).  

The effective date for payment of additional benefits for a 
veteran's spouse is the date of the veteran's marriage if the 
evidence of the event is received within one year of the 
event; otherwise the date notice is received of the 
dependent's existence, if evidence is received within one 
year of VA request, or date of commencement of veteran's 
award.  38 C.F.R. § 3.401(b).  

Initially, the Board notes that there is no evidence of 
administrative error by the RO.  With respect to the 
veteran's reports that he had submitted earlier reports of 
changes in dependents, a search by the RO revealed no 
objective indication that such documents were of record.  

The Court has ruled that there is a presumption of regularity 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); 
see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 
2000).  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  The Court has also held that the 
statements of a claimant, standing alone, are not sufficient 
to rebut the presumption of regularity in RO operations.  YT 
v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 
44 (1995).  

In this case, there is no evidence beyond the noted 
assertions by the veteran, that he submitted evidence of his 
June 1993 divorce, or that he responded to the RO's request 
for information in September 1998.  Thus, the presumption of 
regularity is not rebutted.  Here, the presumption stands for 
the proposition that the RO properly date stamped and entered 
into the veteran's claims folder any documents received by 
the veteran.  

In Jordan v. Brown, 10 Vet. App. 171 (1997), the United 
States Court of Appeals for Veterans Claims (hereinafter 
"Court") addressed, in the context of a claim for waiver, 
the question of validity of an indebtedness resulting from 
the overpayment of dependency and indemnity compensation 
(DIC) to a veteran's widow (appellant) who had remarried.  In 
that case, the appellant had been advised when benefits were 
awarded that her right to benefits would terminate if she 
remarried.  She remarried in 1984 and told VA of a name and 
address change thereafter.  She asserted that she had 
informed VA of her remarriage at the same time she told them 
of a name and address change.  There was no record, however, 
of her having informed VA of her remarriage until she 
responded to a marital status questionnaire sent to her in 
1990.  Her benefits were then terminated, and an overpayment 
assessed.  During the period between her remarriage in 1984 
and the termination of her benefits, VA had continued to send 
DIC checks to the appellant, who had cashed them.  

The appellant averred that she had neglected to read the 
rule, printed on the back of her initial award notification, 
telling her that she must return any benefit checks to VA 
uncashed in the event of her remarriage.  She contended that 
other facts provided reason for VA to have known it should 
have stopped sending her the checks that included the 
overpayment.  She argued that the debt was not valid because 
it arose solely from VA's administrative error.  The Court 
determined that the factual issue of whether the appellant 
had notified VA of her remarriage was immaterial.  The Court 
found the appellant was not excused from knowing she was not 
entitled to keep the checks erroneously sent her.  Having 
kept them, the overpayment did not arise solely from VA's 
administrative error.  The appellant had contributed to the 
creation of the debt and the debt was valid.  Jordan, 10 Vet. 
App. at 174.

The veteran's case is analogous to Jordan in point of law 
regarding validity of the overpayment debt.  The veteran was 
familiar with the rules of entitlement to receipt of a 
dependency allowance as part of his disability compensation.  
As noted above, he had received an award letter issued in 
March 1990, which indicated that veterans having a 30 percent 
or more service-connected condition could be entitled to 
additional compensation for a spouse and/or dependents.  

In July 1991, the veteran submitted a dependent status form 
with the social security numbers of his wife and children.  
As such, it appears the veteran was on notice that his award 
included additional benefits for his spouse.  While divorced, 
he continued to receive disability benefits, which included 
compensation for his spouse.  

Thus, the veteran's failure to act in accordance with the 
rules governing compensation payments constitutes an omission 
by the payee, and consequently the overpayment cannot be the 
result of sole administrative error by VA.  Given that the 
veteran notified the RO in April 1999 of his remarriage in 
March 1994, under the law, the remarriage can only be 
reestablished from April 1999.  See 38 C.F.R. § 3.401(b).  In 
this case, the RO has established the effective date with 
regard to the veteran's remarriage, and his spouse's 
dependent status, from December 1, 1998.  

Therefore, as the overpayment did not result solely from VA's 
sole administrative error, the debt was properly created, and 
was properly calculated as being $2,094.00; the weight of the 
evidence is against the claim and the appeal is denied.



ORDER

An overpayment of $2,094.00 due to changes in dependent 
status was properly created .


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

